Title: From Benjamin Franklin to Vergennes, 13 February 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy Feby 13. 1781.
I have just received from Congress their Letter for the King, which I have the honour of putting herewith into the Hands of your Excellency.
I am charged at the same time to “represent in the strongest Terms, the unalterable Resolution of the United States to maintain their Liberties and Independence, and inviolably to adhere to the Alliance at every hazard and in every Event; And that the Misfortunes of the last Campaign, instead of repressing have redoubled their Ardour: That Congress are resolved to employ every Resource in their Power to expel the Enemy from every Part of the United States, by the most vigorous and decisive Cooperation with the Marine and other Forces of their illustrious Ally; That they have accordingly, called on the several States for a powerful Army and ample Supplies of Provisions and the States are disposed effectually to comply with their Requisitions. That if in Aid of their own Exertions, the Court of France can be prevailed on to assume a Naval Superiority in the American Seas; to furnish the Arms, Ammunition and Cloathing specified in the Estimate heretofore transmitted, and to assist with the Loan mentioned in the Letter, they flatter themselves, that under the Divine Blessing, the War must speedily be terminated with Glory and Advantage to both Nations.”
By several Letters to me from intelligent Persons, it appears that the great and Expensive Exertions of the last Year, by which a Force was assembled capable of facing the Enemy, and which accordingly drew towards New York and lay long near that City, was render’d ineffectual by the Superiority of the Enemy at Sea; and that their Success in Carolina had been chiefly owing to that Superiority, and to the Want of the necessary Means for furnishing, marching, and paying the Expence of Troops sufficient to defend that Province.
The Marquis de la Fayette writes to me, that it is impossible to conceive without seeing it, the Distress the Troops have suffer’d for want of Cloathing; and the following is a Paragraph of a Letter from Geral Washington, which I ought not to keep back from your Excellency, viz:
“I doubt not you are so fully informed by Congress of our political and Military State, that it would be superfluous to trouble you with any thing relative to either. If I were to speak on Topicks of the kind, it would [be] to shew, that our present Situation makes one of two Things essential to us—a Peace—or the most vigorous Aid of our Allies, particularly in the Article of Money. Of their Disposition to serve us we cannot doubt: Their Generosity will do every thing their Means will permit.”

They had in America great Expectations, I know not on what Foundation, that a considerable Supp[ly] of Money would be obtained from Spain but that Expectation has failed: And [the] Force of that Nation in those Seas, has been employed to reduce small Forts in Florida, without rendering any direct Assistance to the United States: And indeed the long delay of that Court in acceding to the Treaty of Commerce, begins to have the Appearance of its not inclining to have any Connection with us; so that for effectual Friendship, and for the Aid so necessary in the present Conjuncture, we can rely on France alone, and in the continuance of the King’s Goodness towards us.
I am grown old. I feel myself much enfeebled by my late long Illness; and it is probable I shall not long have any more Concern in these Affairs. I therefore take this Occasion to express my Opinion to your Excellency, that the present Conjuncture is critical; that there is some Danger lest the Congress should lose its Influence over the People, if it is found unable to procure the Aids that are wanted; and that the whole System of the new Government in America may thereby be shaken. That if the English are suffer’d once to recover that Country, such an Opportunity of effectual Separation as the present, may not occur again in the Course of Ages; and that the Possession of those fertile and extensive Regions, and that vast Sea Coast, will afford them so broad a Basis for future Greatness, by the rapid Growth of their Commerce: and Breed of Seamen and Soldier, as will enable them to become the Terror of Europe, and to exercise with Impunity that Insolence which is so natural to their Nation, and which will increase enormously with the Increase of their Power.
I am with great Respect, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy the Ct. De Vergennes.
  
Endorsed: Rec. le 15. fever. 1781 M. de R. faire traduire
Notation: lettre ci-jointe du congrès au Roi pour lui demander des Secours
